IN THE UNITED STATES COURT OF APPEALS

                                 FOR THE FIFTH CIRCUIT
                                              _______________

                                                m 00-10310
                                              Summary Calendar
                                              _______________




                                              CARRIE BATTE,

                                                                  Plaintiff-Appellant,

                                                   VERSUS

                              TWIN CITY FIRE INSURANCE COMPANY,

                                                                  Defendant-Appellee.



                                       _________________________

                               Appeal from the United States District Court
                                   for the Northern District of Texas
                                           (3:98-CV-1282-D)
                                    _________________________

                                             September 15, 2000


Before SMITH, BENAVIDES, and                                Carrie Batte fell at work, complained of in-
  DENNIS, Circuit Judges.                                jury to her left knee, and was taken to the
                                                         emergency room. Accident and treatment re-
PER CURIAM:*                                             ports, including one signed by Batte, indicated
                                                         that her left knee had been injured. She
                                                         received treatment for that knee and returned
                                                         to work.
        *
          Pursuant to 5TH CIR. R. 47.5, the court has
determined that this opinion should not be published
                                                            Batte later informed her employer that she
and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.           also had injured her right knee during the fall,
and received treatment for that knee a month
after the fall. She had a precedent history of
trouble with her right knee.

    Batte’s employer notified its workers’ com-
pensation insurer, Twin City Fire Insurance
Company (“Twin City”), of the incident. Twin
City investigated and found the injury to the
left knee compensable, but because of the de-
lay in reporting injury to the right knee and
Batte’s history of right-knee trouble, it
contested compensability for the right knee.
Batte filed a claim for compensation for her
right knee with the Texas Workers’
Compensation Commission, which found her
right-knee injury compensable.

    Batte sued, claiming that Twin City had
acted in bad faith by contesting her claim for
compensation for her right knee. The district
court granted summary judgment for Twin
City, explaining that Batte could not prevail
because a jury could not, under these facts,
find that Batte had established that it had been
“reasonably clear” to Twin City that it must
pay Batte’s right-knee claimSSand thus that it
could not find that Twin City had acted in bad
faith.

   We find cogent, and adopt, the legal and
factual analysis of the district court. The judg-
ment, accordingly, is AFFIRMED.




                                                    2